IN THE SUPREME COURT OF MISSISSIPPI

                        NO. 2017-CC-00669-SCT

GERALD EMMETT BEARD, CHARLES JULES
MICHEL, HAROLD JOSEPH BYRD, NILS
KEREM MUNGAN, GEORGE THATCHER
SHEPARD, JR., MATTHEW DENSON DeSHAZO,
WILLIAM M. ADEN, THOMAS I. RICE, III AND
JOEL G. PAYNE, JR.

v.

CITY OF RIDGELAND, MISSISSIPPI AND
MAYOR AND BOARD OF ALDERMEN OF THE
CITY OF RIDGELAND


DATE OF JUDGMENT:               04/21/2017
TRIAL JUDGE:                    HON. JOHN HUEY EMFINGER
TRIAL COURT ATTORNEYS:          WILLIAM DEMENT DRINKWATER
                                JERRY L. MILLS
                                NORMAN ELVIN BAILEY, JR.
                                JOHN PRESTON SCANLON
                                SHELDON G. ALSTON
                                JAMES A. PEDEN, JR.
COURT FROM WHICH APPEALED:      MADISON COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:       WILLIAM DEMENT DRINKWATER
                                NORMAN ELVIN BAILEY, JR.
                                SHELDON G. ALSTON
ATTORNEYS FOR APPELLEES:        JERRY L. MILLS
                                JOHN PRESTON SCANLON
NATURE OF THE CASE:             CIVIL - REAL PROPERTY
DISPOSITION:                    REVERSED AND RENDERED - 04/19/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


     EN BANC.

     KING, JUSTICE, FOR THE COURT:
¶1.    Shortly after the adoption of its current comprehensive zoning ordinance and map in

2014, the City of Ridgeland (“the City”), on June 2, 2015, adopted an amendment to the

zoning ordinance, creating as a permitted use in general commercial (“C-2”) districts a Large

Master Planned Commercial Development (“LMPCD”). The amendment allowed uses

previously prohibited in C-2 districts and created an opportunity for the potential location of

a Costco Wholesale (“Costco”) off Highland Colony Parkway. Appellants Gerald Emmett

Beard, Charles Jules Michel, Harold Joseph Byrd, Nils Kerem Mungan, George Thatcher

Shepard Jr., Matthew Denson DeShazo, William M. Aden, Thomas I. Rice III, and Joel G.

Payne Jr., residents of the City who live in nearby neighborhoods, appealed the City’s

decision, arguing that the amendments constitute illegal rezoning and/or spot zoning.

                        FACTS AND PROCEDURAL HISTORY

¶2.    In 2009, the City adopted a Comprehensive Plan for land development to serve as a

policy guide for the economic development of Ridgeland. General commercial districts were

listed as C-2, C-2A, C-3, and C-6 districts. These districts were to include businesses in

which the principal activity is conducted indoors. However, it stated that certain land uses

that involve some outdoor activities could be permitted in these areas.

¶3.    On February 4, 2014, the City replaced its 2001 comprehensive Zoning Ordinance and

Map and adopted its current comprehensive Zoning Ordinance and Map, in which the

proposed Costco site was rezoned from a C-4 district to a C-2 district. C-2 districts did not

permit gas stations, fast-food drive-through restaurants, drive-through pharmacies, banks,

drive-through automatic teller machines (ATMs), food-product carry-out or delivery stores,



                                              2
or laundry and dry-cleaning pickup stations as either permitted or conditional Uses. A C-2

district was defined as follows:

       410.01 PURPOSE OF THIS DISTRICT:
       A. The purpose of this district is to promote the development of well-planned
       shopping centers and independent (free-standing) commercial uses within
       carefully selected areas of the City of Ridgeland. The commercial activities
       permitted in this district include uses of a higher intensity than those first
       allowed in Low-Intensity Commercial districts (C-1).
       B. It is the intent of this Ordinance that shopping centers and independent
       commercial uses be developed so that pedestrian and vehicular circulation is
       coordinated with the circulation patterns of adjacent properties in the vicinity
       that are also affected. In order to facilitate access between adjoining properties
       and to reduce the number of curb cuts onto arterial streets, the installation of
       a service drive shall be considered in connection with any independent
       commercial use (i.e., a commercial use that is not a part of a shopping center)
       proposed in this district.

       410.02 LAND USES PERMITTED:
       A. All commercial uses allowed in the Low-Intensity Commercial (C-1)
       District, subject to all C-1 district regulations.
       B. Business-related retail and service establishments first permitted in
       Low-Intensity Commercial (C-1) District (no size restrictions).
       C. Commercial uses in which services performed and merchandise offered for
       sale are conducted or displayed entirely within enclosed structures, including
       department stores (full line or discount) and furniture and appliance stores.
       D. Shopping centers located on minimum sites of three (3) acres on an existing
       or proposed arterial street as shown on the adopted Thoroughfares Plan;
       shopping centers may contain any of the uses permitted outright in C-2 zones.
       E. Strip Center Developments.
       F. Hotels and motels and related restaurants.
       G. Broadcast studios (with transmitting towers located elsewhere).
       H. Commercial healthcare facilities, such as dialysis centers, physical therapy
       facilities, diagnostic and imaging facilities, 24-hour medical clinics, etc.
       I. Veterinary clinics and pet shops, excluding outside runs (kennels) subject to
       Special Use Site Plan Standards in Section 600.14.F.
       J. Mortuaries, funeral homes, mausoleums, chapels and related facilities
       subject to Special Use Site Plan Standards in Section 600.14.F.
       K. Public streets, highways, private streets, and alleys.
       L. Free standing, enclosed restaurants including fast food and fast casual
       restaurants with no drive-thru (excluding drive-in restaurants).

                                               3
       410.03 CONDITIONAL USES AND STRUCTURES AS PROVIDED
       UNDER SECTION 600.09
       A. Townhouses, patio homes, and zero lot line homes subject to the regulations
       of the R-3 Single Family Residential District, R-4 Zero Lot Line Residential
       District, and R-4A Townhouse Residential District provided: that the front
       yard setback for these residential uses when fronting on a principal arterial or
       minor arterial street (according to the adopted Thoroughfares Plan ); shall be
       at least 100 feet from the existing or proposed street right-of-way of such
       arterial streets; or that noise mitigation measures, acceptable to the Mayor and
       Board of Aldermen (such as berms), be installed by the developers of these
       residential uses.
       B. Public or quasi-public facilities and utilities in compliance with Section 32
       and other regulations of this Ordinance.
       C. Other Conditional uses listed under the C-1 Low-Intensity Commercial
       District regulations.
       D. Buildings in excess of 48 feet or four stories.

¶4.    The commercial zoning districts progressively increased in commercial intensity. The

next commercial zoning district listed was a General Commercial District (“C-2A”) (Arterial

Streets). The purpose of a C-2A district was to “allow property . . . on arterial streets to have

additional permitted uses because of the volume of traffic located in these areas.” All

commercial uses allowed in C-2 districts also were permitted in C-2A districts, in addition

to: food-product carry-out and delivery stores; banks, branch banks, drive-through ATMs,

and other banking facilities; laundry and dry-cleaning pickup stations; restricted uses1; and

public streets, highways, private streets, and alleys. Conditional uses for C-2(A) districts

included: fast-food restaurants with drive-through, fast casual restaurants with drive-through,

and drive-in restaurants; convenience stores; service stations; convenience grocery stores;

pharmacies with a drive-through; other conditional uses listed under the C-2 general


       1
        Restricted uses were “to be limited to C-2A only and were not permitted to pyramid
into any other zoning district.”

                                               4
commercial district regulations; lawn and garden equipment sales and service (excluding

outside sales and display); coin-operated laundromats; and public or quasi-public facilities

or utilities might be considered as conditional uses subject to the provisions of Section 32 of

the ordinance.

¶5.    The next commercial zoning district was a convenience commercial district (“C-3”),

whose stated purpose was:

       to establish specific areas for the development of convenience commercial
       uses. These uses generate heavier vehicular traffic volumes than uses first
       allowed in the C-2 General Commercial districts. The uses first permitted in
       this district tend to generate more noise and litter than General Commercial
       uses. These districts are appropriate for location near the intersections of
       arterial streets, well away from ANY residential uses.

Permitted uses in C-3 districts included any use permitted outright in C-2A districts, as well

as convenience stores; convenience grocery stores; service stations; fast-food restaurants,

drive-through restaurants, and drive-in restaurants; photomats; public streets, highways,

private streets, and alleys; and pharmacies with drive-through. Conditional uses in C-3

districts included: public or quasi-public facilities or utilities; climate-controlled storage

facilities; car washes/vacuum-cleaner stations and quick car-care clinics (lubrication,

tune-up, etc.); and free-standing “game rooms,” for electronic video games, pool tables, etc.

¶6.    Shortly after the February 2014 adoption of the new comprehensive zoning ordinance,

in March 2014, Alan Hart, Director of Community Development for the City, prepared

concept plans to send to a Costco representative regarding the possibility of locating a Costco

in Ridgeland. In August 2014, the City submitted six potential sites along I-55 for Costco to

consider. Costco’s consultant determined that the Highland Colony Parkway site most aptly

                                              5
suited its requirements. The proposed Costco site was to be located on a forty-five-acre tract

along the east side of Highland Colony Parkway, south of Old Agency Road. Once

negotiations began, the City was advised that all discussions must be held in strict

confidence.

¶7.    In September 2014, City officials nicknamed the Costco project “Project Santa Claus”

in order to keep the venture confidential from the public. At that point, the Board of

Aldermen, the city engineer, and the public works director had not been informed of the talks

with Costco. Mayor Gene McGee repeatedly stated to the press and public that rumors

regarding a Costco locating in Ridgeland were untrue, even subsequent to an article in the

Jackson Clarion-Ledger stating that Costco had posted job openings for a Ridgeland

location.

¶8.    Costco representatives then began the process of acquiring the necessary real estate.

On November 5, 2014, Mayor McGee sent an email to Dan Venable, Costco’s local real

estate agent, stating that Mayor McGee’s “staff will bend over backwards to assist [Venable]

with all [his] needs.”

¶9.    Costco chose Andrew Mattiace, the developer of The Renaissance at Colony Park, to

lead the development and acquisition of the Costco project. On November 12, 2014, Hart

emailed a Costco representative regarding a meeting held the previous week. Hart stated that

the sale of all goods except for the fuel center complied with the City’s current zoning

regulations. He then wrote, “[w]e also believe that we can appropriately amend the language

of the zoning ordinance to accommodate the accessory detached fuel facility. That process



                                              6
would take less than 60 days and could be done in as few as 30 days.” The record also

includes an email Mattiace sent to Hart on November 19, 2014, requesting that Hart call him

because “we have a BIG question regarding zoning.”

¶10.   On February 27, 2015, at a planning retreat, Mayor McGee first informed the Board

of Aldermen that Costco was the anchor tenant being considered and stated that all

discussions must be confidential.

¶11.   On April 23, 2015, Mattiace’s attorney, Mark Davis, sent Hart an email stating that

the Purchase and Sale Agreement for the Costco site would require that the seller make

representations about the zoning status of the property:

       including the fact that the property can be used for a vehicle fueling facility.
       Since the Santa site is zoned C-2, the seller cannot make that representation
       without an exception to explain that the property cannot be used for a vehicle
       fueling facility. [Mattiace] indicated that the City is proposing an amendment
       of the zoning code to resolve that matter. To make the exception in the
       Purchase and Sale Agreement acceptable, the seller will need to provide an
       explanation about the proposed amendment. A copy of the proposed
       amendment and a proposed schedule for its adoption would be helpful to keep
       the proposed transaction moving. . . .

Hart responded with an email stating:

       Yes. I will have something to you by the beginning of next week provided
       [Mattiace] can offer me some specific parameters of the project, which will
       assist me in shaping the “draft” ordinance amendment. Information like use
       types and square footages of each would be a good start. I would also ask for
       any wisdom regarding anything else that would make this development unique
       to any other. We also discussed the importance of making the uses “Permitted
       Uses.”

On May 1, 2015, Hart sent Davis an email with the proposed zoning language, stating that

Hart would like comments before he sent it to “Santa Claus” for review. Davis responded



                                              7
that he had “made a few tweaks” that he needed to go over with Mattiace.

¶12.   The proposed amendment expanded the definition of “Service Station,” adding the

sale of propane and other fuels to the term. In addition, it created an LMPCD, which allowed

for uses prohibited in C-2 districts. The adopted zoning amendment defined an LMPCD as:

       Any large commercial development consisting of a group of one (1) or more
       contiguous separately owned or ground leased tracts or parcels that contain,
       among the group of tracts or parcels, at least one building for occupancy for
       retail/wholesale purposes exceeding 100,000 square feet of heated and cooled
       space for the indoor display and sale of goods, a site with a minimum of 15
       contiguous acres, access to an Arterial Street, and approved by the Mayor and
       Board of Aldermen which may or may not include conditions. Large Master
       Planned Commercial Developments may include any of the uses permitted in
       the underlying Zoning District as well as Service Stations; Banks, branch
       banks, drive-thru ATM’s, and other banking facilities; Food product and
       carry-out and delivery stores, laundry and dry cleaning pickup stations; Fast
       Food Restaurant with drive-thru; Fast Casual Restaurant with drive-thru;
       Pharmacy with a drive-thru; and outdoor display of goods in designated areas
       approved by the Mayor and Board of Aldermen in one (1) or more locations
       not exceeding an aggregate of 15,000 square feet.

¶13.   On May 5, Davis emailed Hart, informing him that he had discussed the proposed

amendments with Mattiace. Davis stated that the proposed language for the new service-

station definition was acceptable. However, Davis proposed amendments to the language

regarding the LMPCD. Two hours after Davis sent the proposed changes, Mayor McGee and

the Board of Aldermen held their regularly scheduled public meeting and voted to set a

public hearing to consider amending the Official Zoning Ordinance. The City published

notice of the hearing in the Madison County Journal on May 14, 2015.2 On June 2, 2015, the

City adopted the version of the zoning ordinance that included Mattiace’s proposed

       2
       Davis inquired in the interim whether or not the amendment was on track for
adoption.

                                             8
language.3

¶14.   Businesses in the State of Mississippi have the opportunity to qualify for significant

tax incentives through the Mississippi Tourism Project Incentive Program. In order to

qualify, a development may be considered as a “cultural retail attraction”:

       a project which combines destination shopping with cultural or historical
       interpretive elements specific to Mississippi with a minimum private
       investment of Fifty Million Dollars ($50,000,000.00) in land, buildings,
       architecture, engineering, fixtures, equipment, furnishings, amenities and other
       related soft costs approved by the Mississippi Development Authority and
       which . . . is located in a qualified resort area . . . and is a part of a master-
       planned development.

Miss. Code Ann. § 57-26-1 (Rev. 2014) (emphasis added). On June 11, 2015, a Mattiace

representative emailed Hart, requesting that the City approve the Costco site as a “qualified

resort area.” The City approved the site as a qualified resort area on June 16, 2015.

¶15.   In July 2015, anti-Costco emails began to be sent to the Board of Aldermen. Mayor

McGee and the Board of Aldermen continued to deny that a Costco was coming to

Ridgeland.

¶16.   The Appellants herein, residents of subdivisions near the proposed Costco site, filed

a Complaint for Declaratory Judgment on November 25, 2015. The Appellants argued that

the June 2, 2015, zoning ordinance amendment should be declared invalid because it had

been adopted without notice and for the specific purpose of benefitting a favored developer.

Instead of litigating the issue further, the City revised and republished its notice and held



       3
          Mattiace then sent an email requesting “the documentation for the Zoning Variance
. . . .” Hart responded, stating “it is not considered a ‘zoning variance.’ We passed a Zoning
Amendment.”

                                               9
another hearing to consider the same subject.

¶17.   On February 16, 2016, the City voted to hold a public hearing scheduled for April 5,

2016, to consider the adoption of an ordinance that would repeal the zoning amendments

adopted on June 2, 2015, and would replace those amendments with a new amendment of

substantially similar language. The City noticed the public hearing on February 25, 2016.

¶18.   The new amendment defined LMPCD as:

       Any large commercial development consisting of one (1) or more contiguous
       parcels that may be individually owned, separately owned, or ground leased
       tracts or parcels that meets the following criteria, among the group of tracts or
       parcels: (a) contains at least one building for occupancy for retail/wholesale
       purposes exceeding 100,000 square feet of heated and cooled space for the
       indoor display and sale of goods, (b) is a site with a minimum of 15 contiguous
       acres, and (c) has access to an Arterial Street. Before any land may be defined
       as a Large Master Planned Commercial Development, a site plan thereof shall
       be approved by the Mayor and Board of Aldermen. The Mayor and Board of
       Aldermen may impose conditions or restrictions as part of the approval. Large
       Master Planned Commercial Developments may include any of the uses
       permitted in the underlying Zoning District as well as Service Stations; Banks,
       branch banks, drive-thru ATM’s, and other banking facilities; Food product
       and carry-out and delivery stores, laundry and dry cleaning pickup stations;
       Fast Food Restaurant with drive-thru; Fast Casual Restaurant with drive-thru;
       Pharmacy with a drive-thru; and outdoor display of goods in designated areas
       approved by the Mayor and Board of Aldermen in one (1) or more locations
       not exceeding an aggregate of 15,000 square feet.

¶19.   In the April 5, 2016, meeting, counsel for the City argued that the proposed

amendments were general textual amendments to the current zoning ordinance and that the

amendments did not constitute a rezoning. However, Alderman D.I. Smith testified that “we

were told in February of 2015 for the very first time that Costco was interested in rezoning.

. . .” Alderman Ken Heard argued that the zoning amendment language was “tailor made for

a very specific project.” By a four-three vote, the Board of Aldermen voted to adopt the new

                                              10
amended zoning ordinance.

¶20.   The Appellants appealed the adoption of the April 5, 2016, Ordinance on April 14,

2016, in the Circuit Court of Madison County, arguing that the amendments constituted

illegal rezoning or spot-zoning. The City argued that the zoning change was a mere textual

amendment.

¶21.   On April 21, 2017, the circuit court affirmed the zoning amendments. Because the

applicant’s site plan must be approved by the City before any land may be defined as a

LMPCD, the trial court found that no rezoning had occurred. The circuit court also found that

the amendment could apply equally to seventeen different C-2 districts, not solely to the

Costco site. Therefore, the trial court held that the amendment did not constitute a rezoning

or spot-zoning.4

¶22.   The Appellants raise the following issues:

       a.Whether the April 5, 2016, amendments to the Official Zoning Ordinance of
       the City of Ridgeland constitute de facto rezoning that required the City to
       show a substantial change in neighborhood character prior to rezoning.

       b.Whether the April 5, 2016, amendments constitute impermissible spot zoning
       designed to benefit a single favored developer.

¶23.   The City additionally argues that the Appellants lack standing to challenge the

amendments.

                                        ANALYSIS

¶24.   This Court will affirm a board’s zoning decision unless it is “arbitrary, capricious,



       4
       The City approved Costco’s Site Plan/Architectural Review on June 7, 2016. The
Appellants appealed that action but subsequently agreed to dismiss the appeal.

                                             11
discriminatory, or is illegal or without a substantial evidentiary basis.” Modak-Truran v.

Johnson, 18 So. 3d 206, 209 (Miss. 2009) (citation omitted). “There is a presumption of

validity of a governing body’s enactment or amendment of a zoning ordinance and the

burden of proof is on the party asserting its invalidity.” Id.

I.        Whether the zoning amendments constitute de facto rezoning that required the
          City to show a substantial change in neighborhood character prior to rezoning.

¶25.      The Appellants argue that the City’s decision to amend the zoning ordinance

materially changed the uses previously allowed in C-2 districts and thus can be valid only

upon a showing of substantial change in neighborhood character. Amendments to zoning

ordinances “must be made after careful consideration because investments in land and

property are significant financial decisions, and a landowner should be able to rely upon a

zoning plan to maintain the use and value of his property.” Roundstone Dev., LLC v. City

of Natchez, 105 So. 3d 317, 321 (Miss. 2013) (citation omitted). As this Court previously has

stated:

          The courts presume that comprehensive zoning ordinances adopted by
          municipal authorities are well planned and designed to be permanent. Before
          property is reclassified from one zone to another, there must be proof either,
          (1) that there was a mistake in the original zoning or, (2) the character of the
          neighborhood has changed to such an extent as to justify rezoning and that
          public need exists for rezoning. Furthermore, an applicant seeking rezoning
          must prove by clear and convincing evidence either (1) or (2) above.

Town of Florence v. Sea Lands, Ltd., 759 So. 2d 1221, 1224, 1227 (Miss. 2000). “A finding

of no sufficient proof will lead this Court to conclude that the Board’s decision was arbitrary

and capricious.” Id. at 1227.

¶26.      The Appellants first cite as controlling authority Modak-Truran, in which this Court


                                                12
held invalid two zoning ordinance amendments adopted by the Jackson City Council which

allowed the Fairview Inn, a bed and breakfast inn located in a residential zone, to operate a

restaurant. Modak-Truran, 18 So. 3d at 207. This Court found that the amendments

effectively rezoned the Fairview Inn from residential to commercial property by allowing the

bed and breakfast to operate a restaurant as of right without having to apply for a use permit.

Id. at 211. Despite the City of Jackson’s argument that the amendments did not make any

changes to the zoning map and were text amendments, this Court found that the amendments

circumvented the “stringent procedural requirements for rezoning.” Id. at 210-11.

¶27.   Similarly, in Drews v. City of Hattiesburg, 904 So. 2d 138 (Miss. 2005), Lee Medical

Development had purchased land located close to a hospital in Hattiesburg. Drews, 904 So.

2d at 140. Although the land had been zoned as B-1, professional business district, Lee

Medical requested variances to the zoning ordinance that would have allowed the maximum

building size to increase from 10,000 to 60,000 square feet and allowed an increase in

building height from thirty-five to forty-five feet. Id. Finding that the proposed variances

constituted spot-zoning, this Court stated that the City of Hattiesburg had “attempted to

bypass the safeguards provided by the rezoning process in that the need for a variance must

be proven by only a preponderance of the evidence while the need for rezoning must be

proven by clear and convincing evidence.” Id. at 142.

¶28.   The City’s zoning ordinance also provides criteria for rezoning. It states:

       No amendment to the Official Zoning Map shall be approved unless the
       proposed re-zoning meets one of the following criteria:

       1. That there was a mistake in the original zoning. “Mistake” in this context

                                              13
       shall refer to a clerical or administrative error, such as a mistake of
       draftmanship on the Official Zoning Map or incorrectly reflecting the
       Mayor/Board of Aldermen’s decision in the minutes. “Mistake” DOES NOT
       mean that the Mayor/Board of Aldermen made a mistake in judgment in their
       prior zoning, such as not realizing the full import of the zoning classification
       or mistakenly placing the property in one classification when the evidence
       indicated that another would have been more appropriate.

       2. That the character of the neighborhood has changed to such an extent as to
       justify reclassification, AND that there is a PUBLIC NEED for the re-zoning.

(Emphasis in original.)

¶29.   The zoning amendments at issue here allow any site approved as an LMPCD to be

allowed uses previously prohibited in C-2 districts but permitted in C-2A districts, such as:

banks, branch banks, drive-through ATMS, and other banking facilities; food-product and

carry-out and delivery stores; and laundry and dry-cleaning pickup stations. According to the

2014 Zoning Ordinance, C-2A districts are allowed those additional uses because those

properties are located on arterial streets and are able to handle the volume of traffic.

¶30.   Moreover, service stations, fast-food restaurants with drive-through, and drive-

through pharmacies are not permitted uses in C-2 or C-2A districts. Instead, those uses are

permitted in C-3 districts. The purpose of C-3 districts is:

       [t]o establish specific areas for the development of convenience commercial
       uses. These uses generate heavier vehicular traffic volumes than uses first
       allowed in the C-2 General Commercial districts. The uses first permitted in
       this district tend to generate more noise and litter than General Commercial
       uses. These districts are appropriate for location near the intersections of
       arterial streets, well away from ANY residential uses.

Therefore, the 2014 zoning ordinance specifically contemplated uses in C-2 and C-3 districts

and rejected allowing those additional permitted uses in C-2 districts because of the increase



                                              14
in vehicular traffic, noise, and litter associated with those uses. Even according to the City’s

newly adopted zoning ordinance, the uses allowed in C-3 districts should be located “well

away from ANY residential uses.”

¶31.   We find no merit in the City’s argument that the amendments were purely textual

amendments. In context, before the proposed amendments, even a Chick-fil-A with a drive-

through had not been allowed in a C-2 district. Yet the City argues that the addition of a

Costco with a service station and drive-through restaurants did not effectively rezone the

proposed area. Although the City labeled its actions as mere textual amendments, as this

Court in Modak-Truran has recognized, “the name given a municipal act does not dictate

its nature.” Modak-Truran, 18 So. 3d at 210. The City cites Blacklidge v. City of Gulfport,

where the City of Gulfport rezoned a certain area from residential to residential-business.

Blacklidge v. City of Gulfport, 223 So. 2d 530, 531 (Miss. 1969). However, the City of

Gulfport’s comprehensive zoning ordinance had been twenty-eight years old and the City of

Gulfport had vastly changed since the adoption of the ordinance. Id. at 532. In contrast, the

City of Ridgeland’s comprehensive zoning ordinance had been passed mere months before

the City sought to change the zoning districts.

¶32.   The City argues, and the circuit court found probative, that the amendments did not

automatically allow a LMPCD but instead hinged on the Mayor’s and Board of Aldermen’s

approval of a site plan. Yet, without the amendments, no opportunity existed to submit a site

plan for the additional uses the Costco development required. The amendments effectively

rezoned the property by allowing a LMPCD upon approval of the Mayor and Board of



                                              15
Aldermen. The amendment stated that, “before any land may be defined as a Large Master

Planned Commercial Development, a site plan thereof shall be approved by the Mayor and

Board of Aldermen. The Mayor and Board of Aldermen may impose conditions or

restrictions as part of the approval.” Therefore, the Mayor and Board of Aldermen had

complete authority to approve or disapprove a LMPCD without any objective criteria. The

proposition that seventeen additional sites in C-2 districts could be approved as LMPCDs

lacks substance when the Mayor and Board of Aldermen have complete authority over

whether or not to allow any or all of those sites to become LMPCDs.

¶33.   The City further argues that, pursuant to Mississippi Code Section 21-19-1, a

municipality has broad authority to make regulations to promote and preserve the health,

safety, and general welfare of its citizens. See Miss. Code Ann. § 21-19-1(1) (Rev. 2015).

In addition, Section 21-17-5 states that municipal authorities “shall . . . have the power to

alter, modify and repeal such orders, resolutions or ordinances.” Miss. Code Ann. §

21-17-5(1) (Rev. 2015). Section 17-1-9 provides insight into the purpose of zoning

regulations by stating:

       Zoning regulations shall be made in accordance with a comprehensive plan,
       and designed to lessen congestion in the streets; to secure safety from fire,
       panic and other dangers; to provide adequate light and air; to prevent the
       overcrowding of land; to avoid undue concentration of population; to facilitate
       the adequate provision of transportation, water, sewerage, schools, parks and
       other public requirements. Such regulations shall be made with reasonable
       consideration, among other things, to the character of the district and its
       peculiar suitability for particular uses, and with a view to conserving the value
       of buildings, and encouraging the most appropriate use of land throughout
       such municipality.

Miss. Code Ann. § 17-1-9 (Rev. 2012).

                                              16
¶34.   In the 2014 Zoning Ordinance and Map, the Costco site was zoned in a C-2 district

in accordance with the above-cited code sections. Because the proposed site is in close

proximity to residential neighborhoods, allowing the site effectively to be rezoned to a C-3

district directly goes against the goal of zoning regulations listed in Section 17-1-9: to lessen

street congestion and prevent overcrowding of land. Although Section 17-1-15 states that

municipal authorities have the power to amend a zoning ordinance “from time to time,”

again, the City had zoned the Costco site as a C-2 site mere months before the City began

attempting to rezone the area again.

¶35.   The City cites Mississippi Manufactured Housing Association v. Board of

Supervisors of Tate County, 878 So. 2d 180 (Miss. Ct. App. 2004), and argues that the

“change or mistake” rule does not apply in this case. However, we do not find that case

probative or precedential. In that case, the board of supervisors was attempting to amend its

comprehensive zoning plan that had been adopted in 1972. Id. at 182-83. Mississippi

Manufactured Housing Association (MMHA) argued that a political entity was powerless

to amend its entire zoning ordinance and asserted that the board of supervisors was required

to show a change or mistake in the original comprehensive zoning plan. Id. at 185. The Court

of Appeals stated that the clear and convincing rule applied when the amended zoning

ordinance altered the character of the community. Id. 187. Clearly the amended zoning

ordinances here operated to alter the character of the community.

¶36.   The City failed to show by clear and convincing evidence that a mistake in the original

zoning occurred or that a change in the character of the neighborhood occurred that justified



                                               17
rezoning, and a public need existed for the rezoning. Because, almost immediately after

adopting a new comprehensive zoning ordinance and map in 2014, the City sought to change

the zoning of the proposed Costco site to allow numerous prohibited uses, and because those

additional uses effectively transformed the proposed Costco site from a C-2 district to a C-3

district, we find that the City illegally rezoned the property at issue.

II.    Whether the April 5, 2016, amendments constitute impermissible spot-zoning
       designed to benefit a single favored developer.

¶37.   The Appellants additionally argue that the zoning amendments constituted spot-

zoning. “Spot-zoning” is considered an arbitrary or discriminatory zoning decision and is

determined on a case-by-case basis. Modak-Truran, 18 So. 3d at 209-10. It is invalid when

used primarily for the private interest of the owner of the property and not related to the

community as a whole. Id. “The term ‘spot zoning’ is ordinarily used where a zoning

ordinance is amended reclassifying one or more tracts or lots for a use prohibited by the

original zoning ordinance and out of harmony therewith. . . . The one constant in the cases,

as stated by the textwriter, where zoning ordinances have been invalidated due to ‘spot

zoning’ is that they were designed ‘to favor’ someone.” McKibben v. City of Jackson, 193

So. 2d 741, 744 (Miss. 1967) (citing Yokley Zoning Law and Practice §§ 8-1 to 8-3 (3rd ed.

1965)).

¶38.   The 2014 Zoning Ordinance provided guidelines for amendments to either the zoning

ordinance text or the official zoning map, a rezoning. Because the amendments at issue here

constituted a rezoning, in order to be upheld they must have passed the following threshold

standards for a valid spot-zoning:


                                              18
       (a) The proposal must not be a small parcel of land singled out for special and
       privileged treatment.

       (b) The proposed change must be in the public interest and not only for the
       benefit of a land owner(s).

       (c) The proposed change is consistent with all elements of the comprehensive
       plan and sound planning principles as follows:

              1. If a development proposal falls within one of the use and/or
              residential density categories indicated on the Future Land Use Map,
              the Zoning Board and the Mayor and Board of Aldermen shall
              determine if the proposal is consistent with the plan.

              2. If a development proposal is not consistent with the Future Land Use
              Map, the Zoning Board and the Mayor and Board of Aldermen will
              review the plan’s written policies to determine whether the proposal
              would undermine or conflict with them. If the Mayor and Board of
              Aldermen determines that the proposal would not conflict with or
              undermine the plan’s policies, they shall find the proposal consistent
              with the plan.

              3. If an applicant’s property for re-zoning falls adjacent to a district
              having the desired zoning classification, the rezoning proposal may be
              determined to be consistent as an extension of the adjacent property’s
              zoning classification.

       (d) The proposed change must not create an isolated district unrelated and
       incompatible to adjacent districts.

¶39.   Thus, a rezoning will be considered illegal spot-zoning if the proposed amendment

is for a small parcel of land singled out for special and privileged treatment. This Court in

Modak-Truran found that, because the Fairview Inn had been the only business affected by

the amendments and because “the entire debate was focused on the Inn and its activities,”

the amendments had constituted illegal spot-zoning. Modak-Truran, 18 So. 3d at 209-10.

¶40.   Here too, the proposed amendments were created and were focused solely on Costco



                                             19
and its activities. City officials worked closely together with Mattiace and with Costco

representatives to shape the ordinance to fit Costco’s needs specifically. Mattiace’s attorney

emailed Hart regarding the problem with the Costco site being zoned C-2. He stated: “Since

the Santa site is zoned C-2, the seller cannot make that representation without an exception

to explain that the property cannot be used for a vehicle fueling facility. [Mattiace] indicated

that the City is proposing an amendment to the zoning code to resolve that matter.” Hart

responded, stating:

       I will have [the proposed amendment] to you by the beginning of next week
       provided [Mattiace] can offer me some specific parameters of the project,
       which will assist me in shaping the “draft” ordinance amendment. Information
       like use types and square footages of each would be a good start. I would also
       ask for any wisdom regarding anything else that would make this development
       unique to any other.

Hart also wrote to another Mattiace representative, assuring her that the City could

appropriately amend the language of the zoning ordinance to accommodate the accessory

detached fuel facility. Hart then emailed Mattiace’s attorney the proposed amendments and

asked for comments before sending the proposed amendments for Costco’s review.

Mattiace’s attorney even made changes to the definition of LMPCD, which the City adopted.

And the amendments created a Large Master Planned Commercial Development, which

enabled Mattiace to apply for the significant tax incentives through the Mississippi Tourism

Project Incentive Program.5

¶41.   The City argues that the amendments were consistent with the 2009 Comprehensive

       5
        Pursuant to the Mississippi Tourism Project Incentive Program, a development may
qualify as a “cultural retail attraction” if it “is located in a qualified resort area . . . and is
a part of a master-planned development.” Miss. Code Ann. § 57-26-1 (Rev. 2014).

                                                20
Plan. The Comprehensive Plan stated that general commercial districts included zoning

districts C-2, C-2A, C-3, and C-6. It stated that “these areas should include businesses in

which the principal activity is conducted indoors. However, certain land uses that involve

some outdoor activities could be permitted in these areas. . . .” In addition, it stated that

“convenience commercial uses can be easily absorbed into the C-2 or C-2A zones, rather

than a stand-alone zone.” Although the comprehensive plan contemplates absorbing C-3 uses

into C-2 or C-2A zones, the City chose not to follow the recommendations of the 2009

Comprehensive Plan when it comprehensively rezoned its districts in 2014. Only when

Costco chose the site at issue did the City attempt to rezone the proposed location and add

C-3 uses into a C-2 zone.

¶42.   Because the City engaged in illegal spot-zoning by singling out a parcel of land for

special and privileged treatment, we find that the zoning amendments are arbitrary,

capricious, and unsupported by substantial evidence.

III.   Whether the Appellants lacked standing to challenge the amendment.

¶43.   The City next argues that the Appellants have failed to prove that any of the additional

convenience uses were inconvenient to them personally in a way not common to the public

generally. This Court previously has stated, “for a plaintiff to establish standing on grounds

of experiencing an adverse effect from the conduct of the defendant/appellee, the adverse

effect experienced must be different from the adverse effect experienced by the general

public.” Hall v. City of Ridgeland, 37 So. 3d 25, 34 (Miss. 2010). The Hall Court reiterated

that standing requirements in Mississippi are “quite liberal.” Id. at 33. There, the residents



                                             21
of Ridgeland appealed an ordinance issued by the City to allow the construction of the

thirteen-story Butler Snow Attorneys building. Id. at 27-28. The developers of the building

applied for a conditional use permit to build a building exceeding four stories in a C-4

District. Additionally, the developers sought a variance from certain setback requirements.

Id. at 29-30.

¶44.   The Ridgeland Mayor approved an ordinance allowing the conditional use and

variance. Id. at 30. When residents of Ridgeland challenged the ordinance, the developers

argued that the appellants had no standing. Id. at 33. The Hall Court found that the appellants

were property owners in the City of Ridgeland, with property located near the subject

property, and that the appellants had alleged that the development would adversely impact

them and other residents. Id. at 34. Therefore, the appellants had standing to challenge the

conditional use permit regarding the building height. Id. at 35. However, the Court found that

the appellants did not have standing to oppose the variance because it was minor and would

not have an adverse effect on the appellants. Id.

¶45.   As in Hall, here, the Appellants are property owners in the City of Ridgeland, whose

properties are located near the proposed Costco site. The Complaint stated that the

Appellants are residents of the Montrachet, Dinsmor, Canterbury, Windrush, and Greenwood

Plantation Subdivisions in Ridgeland. The petition, included in the record and signed by the

Appellants, lists most of the Appellants’ addresses, and the Madison County land records

confirm the addresses of the Appellants.

¶46.   Additionally, the Appellants allege that the Costco development would adversely



                                              22
impact them as well as other Ridgeland residents. Moreover, the Costco development is not

a minor variance and would greatly increase traffic, as well as change the aesthetics of the

area. Accordingly, the Appellants do have standing to appeal the zoning amendments, and

this issue has no merit.

                                     CONCLUSION

¶47.   Because the City of Ridgeland amended its zoning ordinance shortly after adopting

a new comprehensive zoning ordinance and map in order to accommodate Costco,

substantially changing the uses previously allowed in a C-2 district without showing a

substantial change in neighborhood character, the amendments constituted an illegal

rezoning. In addition, because the amendments were entirely designed to suit Costco, the

amendments constituted illegal spot-zoning as well. Accordingly, the circuit court erred in

finding that the Costco amendments were not arbitrary and capricious. We reverse the

decision of the circuit court and render judgment for the Appellants in this case.

¶48.   REVERSED AND RENDERED.

    RANDOLPH AND KITCHENS, P.JJ., MAXWELL, BEAM, CHAMBERLIN
AND ISHEE, JJ., CONCUR. WALLER, C.J., AND COLEMAN, J., NOT
PARTICIPATING.




                                             23